DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 07 April 2022, which has been entered and made of record.

Response to Arguments
Applicant's arguments filed 07 April 2022 have been fully considered but they are not persuasive.
Applicant argues "Sumner does not show or suggest the feature 'defines a software image border of the physical image by software technology' … Sumner as cited by the Examiner merely discloses that in the coloring book context, it may be advantageous or desirable to remove colors and keep the black lines in the image appearing on 2-D deformable-surface 152/ 552A" (Remarks, pg. 3).  The Examiner respectfully disagrees.  The "2-D deformable surface" of Sumner is the physical page of the coloring book captured by the camera.  After the physical page is captured by the camera, Sumner describes that the image of the physical page goes through image processing to remove all elements of the image except black lines (Sumner, para. 32).  The remaining black line drawing of the image is considered a "software image border of the physical image" as claimed.
Applicant argues "Sumner does not show or suggest "a recognition and analysis module that compares the software blank line art with the software image border to obtain software drawn content" (Remarks, pg. 4).  The Examiner respectfully disagrees.  The claimed "software blank line art" is considered a type of template (especially because previous versions of the claim called it a "drawing template") that is stored ahead of time in a computer storage device.  Sumner discloses that the deformable surface (i.e. physical coloring page) image is converted to a black line drawing "for the purposes of identifying an image template corresponding to 2-D deformable-surface" (para. 32).  Since an image of a coloring page is converted to a black line drawing in Sumner in order to make an easier comparison to stored templates, it is clear that the stored templates would also be black line drawings.  Therefore, Sumner teachings "compares the software blank line art" (i.e. the stored image template of Sumner) "with the software image border" (i.e. the black line drawing of Sumner).
Applicant argues that Sumner "fails to disclose or suggest 'an integration module that fills the software drawn content into the software blank line art correspondingly for generating an AR object' " (Remarks, pg. 4).  Besides para. 46 of Sumner teaching how the colors from the coloring book pages are used to fill the image templates for generating an AR object, Figs. 5A and 5B of Sumner demonstrate very similar concepts to the current drawings.  For example, Fig. 5A of Sumner illustrates a coloring page (i.e. "2-D deformable surface") similar to Fig. 3A of the current invention.  Fig. 5B of Sumner illustrates the colors from the coloring page being used to color the augmented reality representation, similar to Fig. 6D of the current invention.  In both Sumner and current invention, an image of a coloring page is captured, then the black lines from the coloring page are extracted to find a stored template that matches that content, then the colors from the coloring page are incorporated into a 3D representation of the content on that coloring page shown on a display.
Applicant argues that Sumner "fails to disclose or suggest the feature of "integrates the AR object with the software scene for generating a self-created AR work" (Remarks, pg. 4).  The Examiner respectfully disagrees.  Sumner discloses that the AR object can have "interaction … with other augmented reality representations" (para. 47).  "Other augmented reality representations" means that there are other objects in the augmented reality scene.  One could plausibly argue that a single object is not a "scene."  However, if multiple objects are interacting with each other, one having ordinary skill in the art would consider that a "scene."
Applicant argues that Sumner "fails to disclose or suggest the feature of 'wherein a plurality of recognition points is set on the software blank line art and the physical character respectively and correspondingly' " (Remarks, pg. 5).  The Examiner respectfully disagrees.  Sumner discloses "feature points" which are equivalent to "recognition points."  Specifically, Sumner discloses "feature point detection and matching" (para. 43) for determining a stored template that matches the captured image.  The "detection" part of feature point detection and matching means that feature points are detected on the image of the physical character.  The "matching" part of feature point detection and matching means that the detected feature points from the image of the physical character are "matched" to corresponding feature points stored with a template.  Therefore, Sumner teaches "a plurality of recognition points is set on the software blank line art and the physical character respectively and correspondingly."  
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sumner et al. (US 2017/0053442; hereinafter "Sumner").
Regarding claim 1, Sumner discloses A system combining Augmented Reality (AR) technology with self-created elements to produce video works and being executed in an electronic computer system ("generation of augmented reality images from tangible images produced or modified by hand," para. 1; "movement of interactive augmented reality 3-D feature," para. 47) comprising: a data module that stores at least one software blank line art ("2-D image templates stored in 2-D image library," para. 12) and at least one software scene therein ("other augmented reality representations," para. 47); an image input module that reads a physical image ("receive digital image data produced by camera," para. 17; ) corresponding to at least one physical character of a physical picture book (see Figs. 5A-5B) and defines a software image border of the physical image by software technology ("In the coloring book context, it may be advantageous or desirable to remove colors and keep the black lines in the image appearing on 2-D deformable-surface … obtain a binary line draw image," para. 32); a recognition and analysis module that compares the software blank line art with the software image border to obtain software drawn content ("To detect which of 2-D image templates corresponds to 2-D deformable-surface, the processed image data is compared with the image templates stored in 2-D image library," para. 33); and an integration module that fills the software drawn content into the software blank line art correspondingly for generating an AR object ("2-D deformable-surface includes color data … substantially reproduce the color or colors in augmented reality 3-D image," para. 46; see Fig. 5B) and integrates the AR object with the software scene for generating a self-created AR work ("interaction by interactive augmented reality 3-D feature with other augmented reality representations included in augmented reality 3-D image," para. 47); wherein the physical image is at least one sketch image or at least one painting image or at least one multi medium element image ("tangible images produced or modified by hand," para. 1; e.g. Fig. 5A illustrates a sketch image of an anthropomorphized elephant); wherein a plurality of recognition points is set on the software blank line art and the physical character respectively and correspondingly ("To detect which of 2-D image templates corresponds to 2-D deformable-surface … A sparse set of scale and rotation invariant feature points is detected," para. 33; "feature points detected in a particular 2-D deformable-surface," para. 34; "feature point detection and matching," para. 43).
Regarding claim 3, Sumner discloses wherein the image input module reads the physical image by using a camera to catch a real-time image or read a physical image file ("digital camera," para. 16).
Regarding claim 10, Sumner discloses A non-transitory computer-readable medium stores the system combining Augmented Reality (AR) technology with self-created elements to produce video works as claimed in claim 1 therein ("computer-readable non-transitory medium," para. 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner in view of "Version numbers in file names" (retrieved from https://web.archive.org/web/20150203054149/http://www2.le.ac.uk:80/offices/itservices/ithelp/my-computer/files-and-security/name-your-files/version-numbers; hereinafter referred to as "Versioning").
Regarding claim 4, Sumner does not disclose wherein a file name of the software drawn content is defined by an account, a page number, a serial number, an edition number, or a combination thereof.
Versioning teaches wherein a file name of the content is defined by an account, a page number, a serial number, an edition number, or a combination thereof (e.g. a "version number" in a file name is considered to be both a serial number and an edition number).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Versioning to the software drawn content of Sumner.  The motivation would have been "Versioning your files can help you to: Know which is the latest copy, Know which paper copy is in circulation, Keep a record of changes, Trace back and audit changes" (Versioning, pg. 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner in view of Brown et al. (US 2011/0064388; hereinafter "Brown").
Regarding claim 6, Sumner does not disclose a voice input module that reads a real-time speech or an audio file to generate voice content; the integration module further integrates voice content, the software drawn content with the software scene for generating the self-created AR work.
In the same art of customized animations, Brown teaches a voice input module that reads a real-time speech or an audio file to generate voice content; the integration module further integrates voice content, the software drawn content with the software scene for generating the self-created work ("personalize an animation by enabling a user to provide the voice talent for some or all of the animation in their own voice," para. 81).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Brown to the self-created AR work of Sumner.  The motivation would have been that it "provides a higher level of customization or personalization" (Brown, para. 81).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611